DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 10 February 2021, with respect to the rejection under 35 U.S.C. § 112(b) have been fully considered and are persuasive. Applicant has amended the claim such that the fragile fuel particles include a fuel kernel and one or more layers. Accordingly, the 35 U.S.C.§ 112(b) rejection of claim 1 has been withdrawn. 

Applicant’s amendments and arguments, filed 10 February 2021, with respect to rejections of claims 1-3 in view of Sherwood have been fully considered and are persuasive. Applicant has amended the limitation from previous claim 5 that the zirconium carbide is substoichiometric with a theoretical density between 93% and less than 100% which is not taught by Sherwood. Accordingly, the rejections in view of Sherwood have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Sherwood (cited in the previous office action).
Sherwood reaches a nuclear fuel pellet that is encapsulated in a ceramic composite matrix (Abstract). Sherwood further teaches that the matrix can be zirconium carbide [0008].
However, Sherwood is silent to the theoretical density of the zirconium carbide matrix having a density of greater than 93% and less than 100% of the theoretical density. Further, at the time of filing no motivation was found to combine the teachings of Sherwood with another reference in order to arrive at the missing limitations.
At the time of filing no art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims obvious or anticipated to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767